382 U.S. 286 (1965)
O'CONNOR
v.
OHIO.
No. 281, Misc.
Supreme Court of United States.
Decided December 13, 1965.
APPEAL FROM THE SUPREME COURT OF OHIO.
PER CURIAM.
The petition for rehearing is granted and the order of October 11, 1965, insofar as it denies certiorari, is vacated. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is granted and the judgment is vacated. The case is remanded to the Supreme Court of Ohio for further proceedings in light of Griffin v. California, 380 U. S. 609.